ALLOWANCE
Response to Amendment
The applicant’s amendment filed 01/10/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 was filed and is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colin Harris (Atty Reg No 58,969) on 02/03/2022.
The application has been amended as follows: 

Claim 12. (Currently Amended) An outer lens configured to be laser welded that is used for a lighting fixture for a vehicle, the outer lens comprising: 
a first region formed of a first material that is a material transmitting light from a first light source of a semiconductor type having an emission wavelength in a visible light range; and 
that is not in contact with a housing of the lighting fixture, 
wherein the second material has, in a first wavelength range, a light transmittance equal to or less than a first transmittance, the first transmittance being set to a low transmittance that suppresses transmission of light in the first wavelength range, the first wavelength range being a wavelength range including a visible light at an S wavelength at least established within a visible light range or a shorter wavelength, and the first wavelength range includes the emission wavelength, 
wherein the second material has, in a second wavelength range, a light transmittance equal to or more than a second transmittance, the second transmittance being set to a high transmittance that allows transmission of light in the second wavelength range, the second wavelength range being on a longer wavelength side of the first wavelength range, the second wavelength range including a wavelength range from an M wavelength at least established within a visible light range on a longer wavelength side of the S wavelength to an L wavelength longer than the M wavelength, 
wherein the second material has, in a third wavelength range, a light transmittance that increases from the S wavelength to the M wavelength, the third wavelength range being a wavelength range between the first wavelength range and the second wavelength range, and 


Claim 18. (Currently Amended) A lighting fixture for a vehicle, comprising: 
a lamp body including a housing that opens in a light irradiation direction and accommodates a first light source of a semiconductor type having an emission wavelength in a visible light range; and 
an outer lens, wherein the outer lens covers an opening of and is configured to be laser welded to the housing, the outer lens including: 
a first region formed of a first material that transmits light from the first light source of a semiconductor type having an emission wavelength in a visible light range; and 
a second region formed of a second material that is colored, the second region being adjacent to the first region and including a region other that is not in contact with the housing, 
wherein the second material has, in a first wavelength range, a light transmittance of equal to or less than a first transmittance, the first transmittance being set to a low transmittance that suppresses transmission of light in the first wavelength range, the first wavelength range being a wavelength range including a visible light at an S wavelength at least established within a visible light range or a shorter wavelength, and the first wavelength range includes the emission wavelength, 

wherein the second material has, in a third wavelength range, a light transmittance that increases from the S wavelength to the M wavelength, the third wavelength range being a wavelength range between the first wavelength range and the second wavelength range, and 
wherein the second material includes a coloring agent to set the light transmittance of the second material.  

Reasons for Allowance
Claim(s) 12-22 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest an outer lens configured to be laser welded that is used for a lighting fixture for a vehicle, the outer lens comprising a first region formed of a first material that is a material transmitting light as specifically called for the claimed combinations.
The closest prior art, Yamada et al (US 2005/0117362 A1), does not include that the second material has, in a first wavelength range, a light transmittance equal to or less than a first transmittance, the first transmittance being set to a low transmittance that suppresses transmission of light in the first wavelength range, the first wavelength range being a wavelength range including a visible light at an S wavelength at least established within a visible light range or a shorter wavelength, and the first wavelength range includes the emission wavelength, wherein the second material has, in a second wavelength range, a light transmittance equal to or more than a second transmittance, the second transmittance being set to a high transmittance that allows transmission of light in the second wavelength range, the second wavelength range being on a longer wavelength side of the first wavelength range, the second wavelength range including a wavelength range from an M wavelength at least established within a visible light range on a longer wavelength side of the S wavelength to an L wavelength longer than the M wavelength, wherein the second material has, in a third wavelength range, a light transmittance that increases from the S wavelength to the M wavelength, the third wavelength range being a wavelength range between the first wavelength range and the second wavelength range, and wherein the second material includes a coloring agent to set the light transmittance of the second material as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Yamada et al reference in the manner required by the claims. 
To clarify the allowance, the applicant’s invention is directed to obfuscating the welded portion of a vehicle lens welded to a lamp housing. Laser welding of lens covers to housing is old and well-known, as shown in Yamada et al. The prior art fails to Kihara et al (US 2019/0351623 A1), which capture UV energy to improve the laser weld, however, as claimed, the wavelength in question is not a UV laser—further, the coloring agent is a light blocking/masking element, it is not for improving the laser weld, and any gap between Kihara et al and Yamada et al would require substantial undue reconstruction in order to reject the claim. As such, the Examiner is required to allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875